Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-17-00806-CV

                                   James COURAGE,
                                       Appellant

                                            v.

                            AMERICAN EXPRESS BANK,
                                   Appellee

                From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017CI05845
                        Honorable Richard Price, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED January 10, 2018.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice